Order entered May 7, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00563-CV
                                   No. 05-13-00564-CV

                        IN RE SENRICK WILKERSON, Relator

                   On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
                   Trial Court Cause Nos. W10-01183-J, W10-01184-J

                                        ORDER
                        Before Justices FitzGerald, Lang, and Myers

       Based on the Court’s opinion of this date, we DENY relator’s petitions for writ of

mandamus. We ORDER that relator bear the costs of the original proceedings.


                                                   /s/   LANA MYERS
                                                         JUSTICE